 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LONDON SHAW,                                      No. 2:15-cv-1604 MCE AC P
12                       Petitioner,
13           v.                                         ORDER
14    HIGH DESERT STATE PRISON
      WARDEN,
15
                         Respondent.
16

17
            Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas
18
     corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate
19
     Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20
            On December 17, 2019, the magistrate judge filed findings and recommendations herein
21
     which were served on all parties and which contained notice to all parties that any objections to
22
     the findings and recommendations were to be filed within twenty-one days. ECF No. 20. Neither
23
     party has filed objections to the findings and recommendations.
24
            The Court has reviewed the file and finds the findings and recommendations to be
25
     supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY
26
     ORDERED that:
27
     ///
28
                                                       1
 1          1. The findings and recommendations filed December 17, 2019, ECF No. 20, are
 2   ADOPTED in full;
 3          2. The petition for writ of habeas corpus is DENIED;
 4          3. The Court declines to issue the certificate of appealability referenced in 28 U.S.C.
 5   § 2253; and
 6          4. The Clerk of the Court is directed to close the case.
 7          IT IS SO ORDERED.
 8   Dated: April 3, 2020
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                       2
